Fourth Court of Appeals
                             San Antonio, Texas

                                   JUDGMENT
                                No. 04-13-00019-CV

               IN THE INTEREST OF K.A.A. and K.N.A., Children

            From the 224th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2011-PA-02516
                    Honorable Richard Garcia, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

  In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

  SIGNED July 9, 2013.


                                           _____________________________
                                           Patricia O. Alvarez, Justice